         Case 2:15-cr-00055-JPB Document 63 Filed 01/03/19 Page 1 of 6



              IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF NORTH DAKOTA
                        EASTERN DIVISION
__________________________

United States of America,                          Case No. 1:15-CR-00055

                   Plaintiff,
v.

Daniel Ceron,

               Defendant.
__________________________



           MOTION TO SUPPRESS STATEMENT OBTAINED
     IN VIOLATION OF DEFENDANT’S CONSTITUTIONAL RIGHTS

      Defendant Ceron moves the Court to for an Order suppressing from

evidence at the trial of this matter the statement he gave to government agents, and

he requests an evidentiary hearing at which he will demonstrate that the

government agents who questioned him violated hisconstitutional rights in the

course of their investigation and interrogation.


                                RELEVANT FACTS

      Ceron was arrested by HSI and other agents on July 17, 2015 at the

Tocumen International Airport, Panama City, Panama, while in transit to Bogota,

Columbia from Canada as part of his deportation. He was taken into a meeting

room where he was surrounded by several Canadian and Panamanian law
        Case 2:15-cr-00055-JPB Document 63 Filed 01/03/19 Page 2 of 6



enforcement personnel carrying various weapons, and was asked whether he was

willing to submit to post-arrest interview. According to the government, Ceron

allegedly “agreed” to speak with HSI agents after reviewing and waiving his

Miranda Rights. Ceron maintains, however, that he was coerced, threatened and

intimidated into waiving his rights and speaking with agents. He also maintains

that much, if not all, of what he supposedly told the HSI were actually statements

made by the agents who, in turn, asked him (Ceron) if what they were saying was

accurate/correct.   Again, however, Ceron maintains and alleges that he was

coerced, threatened and intimidated by the HSI and other law enforcement agents

in the interview room. Ceron was directly and personally threatened, coerced and

intimidated, and interviewing HSI agents threatened to harm Ceron’s mother (who

at the time he was being interviewed was essentially in HSI custody at the airport

in Bogota) and his girlfriend (who was essentially in HSI custody in Canada when

Ceron was being interviewed). Lastly, neither the explanation to Ceron of his

Miranda Rights and his waiver of those, nor his alleged voluntary statement were

recorded, as HSI agents “determined” that “[voice] recording [is] illegal in the

country of Panama”.1




1For additional, detailed and relevant evidence concerning Ceron’s Miranda
waiver and alleged voluntary statement, please see ¶¶ 72-153 of Exhibit A (Ceron
Sworn Statement) to Doc ID# 60.

                                        2
          Case 2:15-cr-00055-JPB Document 63 Filed 01/03/19 Page 3 of 6




                            LAW AND ARGUMENT

      Alleged waivers of fundamental constitutional rights such as the right to

counsel and the privilege against self-incrimination should be upheld only after

careful inquiry into factual basis for the alleged waiver. Johnson v. Zerbst, 304

U.S. 458, 464 (1938), overruled in part on other grounds by Edwards v. Arizona,

451 U.S. 477 (1981). “Waivers of such constitutional rights must not only be

voluntary, but also must be knowing, intelligent acts done with sufficient

awareness of the relevant circumstances and likely consequences.”          Brady v.

United States, 397 U.S. 742, 748 (1970). The Government bears the heavy burden

of demonstrating that the accused had sufficient awareness of the consequences of

the waiver, and that these vital constitutional rights were then knowingly and

intelligently waived. Miranda v. Arizona, 384 U.S. 436 (1966).

      The question of whether the accused waived a Constitutional right “is not

one of form, but rather whether the defendant in fact knowingly and voluntarily

waived the rights delineated in the Miranda case.” North Carolina v. Butler, 441

U.S. 369, 373 (1979). Moreover, it is clear that courts must “indulge in every

reasonable presumption against waiver.” Brewer v. Williams, 430 U.S. 387, 404

(1977).

      The test to determine whether a knowing and intelligent waiver was made

rests on an inquiry into the totality of circumstances surrounding the interrogation.

                                         3
        Case 2:15-cr-00055-JPB Document 63 Filed 01/03/19 Page 4 of 6



Miranda, 384 U.S. at 475-77. The question of waiver must be determined by

looking to “the particular facts and circumstances surrounding the case.” Zerbst,

304 U.S. at 464.

      Whether a confession is voluntary is an issue independent of whether there

was “formal compliance with the requirements of Miranda.” State v. Chase, 55

Ohio St. 2d 237, 246, 378 N.E.2d 1064, 1070 (1978). The burden is on the

government to demonstrate that, considering the totality of the circumstances, the

confession was voluntarily given. Medina v. California, 505 US 437, 463 (1992).

Psychological as well as physical coercion may render a confession involuntary.

Townsend v. Sain, 372 U.S. 293, 307 (1963), overruled in part on other grounds by

Keeney v. Tamayo-Reyes, 504 U.S. 1 (1992). The relinquishment of the rights

established in Miranda “must have been voluntary in the sense that it was the

product of a free and deliberate choice rather than intimidation, coercion, or

deception.” Moran v. Burbine, 475 U.S. 412, 421 (1986). Also, “the waiver must

have been made with a full awareness of both the nature of the right being

abandoned and the consequences of the decision to abandon it.” Id. at 421. If a

confession has been made involuntarily, any subsequent conviction cannot stand.

Stroble v. California, 343 U.S. 181, 190 (1952).

      An involuntary confession is inadmissible at trial. Withrow v. Williams,

507 U.S. 680, 703 (1993).       The admission into evidence of an involuntary



                                         4
        Case 2:15-cr-00055-JPB Document 63 Filed 01/03/19 Page 5 of 6



confession deprives the defendant of the Fourteenth Amendment right to due

process of law. Jackson v. Denno, 378 U.S. 368, 376 (1964).

      Given the above, Ceron respectfully requests that this Court conduct an

evidentiary hearing to determine whether Ceron’s waiver of his constitutional

rights and statement were obtained in violation of his Constitutional rights and

whether his statement should be suppressed as a result.

Respectfully submitted this 3rd day of January, 2019.



                                      FISCHER, RUST, STOCK & RUST, PLLC.

                                                   /s/ Charles A. Stock

                                               By:___________________
                                                  Charles A. Stock
                                                  ND Attorney ID: 05018
                                                  407 North Broadway
                                                  P. O. Box 605
                                                  Crookston, MN 56716
                                                  cstock@crookstonlaw.com
                                                  218-281-2400




                                         5
         Case 2:15-cr-00055-JPB Document 63 Filed 01/03/19 Page 6 of 6



                               Certificate of Service


     I hereby certify that on the 3rd day of January, 2019, the following
document(s):

      MOTION TO CONTINUE AND SPEEDY TRIAL WAIVER

was/were filed electronically with the Clerk of Court through ECF, and that ECF will
send a Notice of Electronic Filing (NEF) to all interested parties.

       I further certify that a copy of the foregoing documents and the Notice of
Electronic Filing will be mailed first class mail, postage paid, to the following non-
ECF participants: N/A.


                                        /s/ Charles A. Stock______
                                        Charles A. Stock (ID#05018)
                                        Fischer, Rust & Stock, PLLC.
                                        Attorney for Defendant




                                           6
